Exhibit 10.6

INVESTMENT MANAGEMENT AGREEMENT

AGREEMENT made as of this 25th day of October, 2012, by and between Nuveen
Long/Short Commodity Total Return Fund, a Delaware statutory trust (the “Fund”),
and Nuveen Commodities Asset Management, LLC, a Delaware limited liability
company (the “Manager”).

W I T N E S S E T H

In consideration of the mutual covenants hereinafter contained, it is hereby
agreed by and between the parties hereto as follows:

1. Pursuant to the Amended and Restated Trust Agreement of the Fund dated
September 14, 2012, as amended from time to time (the “Trust Agreement”), the
Trust is managed by the Manager, and the conduct of the Trust’s business is
controlled and conducted solely by the Manager (subject to certain limited
powers and authority accorded to the Resident Delaware Trustee and to the
Manager’s independent committee). The terms and provisions of the Trust
Agreement with respect to the rights and obligations of the Manager are hereby
incorporated herein, including, without limitation, Section 4.5 thereof
regarding limitation of liability and Section 4.7 thereof regarding
indemnification.

In addition to and not in limitation of any rights and powers conferred by law
or other provisions of the Trust Agreement, the Fund hereby appoints the
Manager, and the Manager hereby accepts such appointment, to act as the
commodity pool operator for, and to manage the investment and reinvestment of
the assets of, the Fund in accordance with the Fund’s investment objective and
policies and limitations, and to administer the Fund’s affairs for the period
and upon the terms herein set forth. The Manager’s responsibilities shall
include, without limitation, (i) determining the Fund’s overall investment
strategy, (ii) implementing the Fund’s investment strategy pursuant to the
provisions herein, (iii) managing the Fund’s business affairs, and
(iv) providing certain clerical, bookkeeping and other administrative services
for the Fund.

The investment of the Fund’s assets shall be subject to (i) the Fund’s policies,
restrictions and limitations with respect to investments as set forth in the
Fund’s registration statement on Form S-1 as declared effective by the United
States Securities and Exchange Commission (the “Registration Statement”), as
such policies, restrictions and limitations may, from time to time, be amended,
and (ii) all applicable provisions of state or federal law and any
self-regulatory organization to which the Manager is subject, including but not
limited to, the regulations of the Securities and Exchange Commission, the
Commodity Futures Trading Commission and the National Futures Association
relating to the management of public commodity pools. The Manager may change, or
temporarily deviate from, the Fund’s investment strategy and the manner in which
the strategy is implemented if the Manager determines that it is in the best
interest of the Fund’s shareholders to do so based on existing market conditions
or otherwise.

The Manager may delegate the above duties for all or a portion of the Fund’s
assets to one or more trading advisors it reasonably deems experienced and
qualified on such written terms and conditions as the Manager deems appropriate;
provided, however, that the Manager shall be responsible for ongoing monitoring
of any such subadvisor in order to assess performance and the potential need to



--------------------------------------------------------------------------------

modify the Fund’s investment strategy or change subadvisors. Such delegation may
be made to one or more registered commodity trading advisors and registered
investment advisers who shall act as subadvisors to the Fund as described in the
Registration Statement and in accordance with the applicable sub-advisory
agreement. Any such delegation of duties shall be by a written agreement. Such
agreement shall require each and every subadvisor to act in accordance with the
Registration Statement and all applicable provisions of state or federal law.

2. For the services and facilities described in Section l, the Fund will pay to
the Manager an annual investment management fee based on the Fund’s average
daily net assets (total assets of the Fund, minus the sum of its accrued
liabilities) calculated as follows:

 

Average Daily Net Assets

   Annual Management Fee For the first $500 million    1.250% For the next $500
million    1.225% For the next $500 million    1.200% For the next $500 million
   1.175% For net assets over $2 billion    1.150%

The management fee shall accrue on each calendar day, and shall be payable
monthly on the first business day of the next succeeding calendar month. The
daily fee accrual shall be computed by multiplying the fraction of one divided
by the number of days in the calendar year by the applicable annual rate of fee,
and multiplying this product by the net assets of the Fund (not reduced by its
cash reserves) as of the close of business on the last preceding business day on
which the Fund’s net asset value was determined. The Fund’s net asset value for
this purpose shall be calculated as provided in the Fund’s prospectus then in
effect.

For the month and year in which this Agreement becomes effective or terminates,
there shall be an appropriate proration on the basis of the number of days that
this Agreement shall have been in effect during the month and year,
respectively. The services of the Manager to the Fund under this Agreement are
not to be deemed exclusive, and the Manager shall be free to render similar
services or other services to others so long as its services hereunder are not
impaired thereby.

3. This Agreement shall continue in effect unless and until terminated as
hereinafter provided. This Agreement shall automatically terminate without the
payment of any penalty by the Fund or by the Manager in the event of (i) the
Manager’s withdrawal as manager of the Fund pursuant to Section 4.10 of the
Trust Agreement, (ii) the removal of the Manager by a majority vote of the
shareholders of the Fund pursuant to Section 8.3(c) of the Trust Agreement, and
(iii) the filing of a certificate of dissolution or cancellation of the
Manager’s certificate of formation upon the expiration of ninety (90) days after
the date of notice to the Manager without a reinstatement of its certificate of
formation. The termination of this Agreement shall not affect the right of the
Manager to receive payments on any unpaid balance of the compensation, described
in Section 2, earned prior to such termination.

 

2



--------------------------------------------------------------------------------

4. If any provision of this Agreement shall be held or made invalid by a court
decision, statute, rule, or otherwise, the remainder shall not be thereby
affected.

5. Any notice under this Agreement shall be in writing, addressed and delivered
or mailed, postage prepaid, to the other party at such address as such other
party may designate for receipt of such notice.

6. This Agreement shall be construed in accordance with the laws of the State of
Delaware without reference to its conflicts of law principles.

7. This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but such counterparts shall, together,
constitute only one instrument.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Fund and the Manager have caused this Agreement to be
executed on the day and year above written.

 

NUVEEN LONG/SHORT COMMODITY TOTAL RETURN FUND, a Delaware statutory trust   By:
NUVEEN COMMODITIES ASSET MANAGEMENT, LLC, its Manager     By:   /s/ Gifford R.
Zimmerman     Name:   Gifford R. Zimmerman     Title:   Chief Administrative
Officer

Attest:       Assistant Secretary

 

NUVEEN COMMODITIES ASSET MANAGEMENT, LLC By:   /s/ William Adams IV Name:  
William Adams IV

Title:

  President

Attest:       Assistant Secretary

 

4